RENDERED: AUGUST 6, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0520-MR


JAMES E. COPLEY                                                    APPELLANT



                APPEAL FROM RUSSELL CIRCUIT COURT
v.             HONORABLE VERNON MINIARD, JR., JUDGE
                       ACTION NO. 19-CI-00285



BARRY PASSMORE AND
JACQUELINE PASSMORE                                                 APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND TAYLOR, JUDGES.

MAZE, JUDGE: Appellant James E. Copley appeals from the summary dismissal

of his complaint alleging that appellees Barry and Jacqueline Passmore are in

violation of restrictive covenants encumbering property they own in the Edwin

Robertson Farm Division. Because the circuit court considered matters outside the
pleadings, it appropriately treated the CR1 12.03 motion to dismiss as one for

summary judgment. We affirm the entry of summary judgment dismissing

Copley’s complaint.

                Copley, who owns property in the same subdivision, filed a complaint

in Russell Circuit Court alleging that the Passmores’ use of their property for the

storage of wrecked and junked vehicles was in direct violation of a document

styled “Restriction on Torch Ridge Farm.” That document, a copy of which was

appended to the complaint, enumerated restrictions which included the following

which are pertinent to this appeal:

                1. No junk or inoperative automobiles shall be allowed
                upon the premises except in enclosed structures where
                the same shall not be visible to adjoining property owners
                or from the public right of way.

                2. No noxious or offensive trade or activity shall be
                carried on upon the real estate nor shall anything be done
                thereon which may become and [sic] annoyance to
                neighborhood.

                3. The real estate shall not be used or maintained as a
                dumping ground for rubbish, etc. . . .

Copley alleged that the storage of wrecked and junk vehicles on the Passmores’

property for the purpose of disassembly of the vehicles and sale of their parts

directly violated those restrictions. Notably, the copy of the Torch Ridge Farm



1
    Kentucky Rule of Civil Procedure.

                                            -2-
Restriction appended to the complaint does not contain a stamp or other indication

that it had been filed of record in the office of the Russell County Clerk. In

addition, Copley alleged that the Edwin Robertson Farm subdivision had at times

been referred to in the Russell County Clerk’s Office, and elsewhere, as “Torch

Ridge Farm,” “Torch Ridge Farm Division,” “Robertson Farm,” “Robertson Farm

Division,” and “Edwin Robertson Tract.”

             After filing an answer and counterclaim, the Passmores filed a motion

to dismiss stating that no restrictions or covenants appear or are referenced in their

deed or chain of title to the property. Further, they alleged that the Torch Ridge

Farm restrictions appended to the complaint had never been filed in the Russell

County Clerk’s office. Finally, the Passmores asserted that under the merger

doctrine, all prior statements and agreements concerning their property merged into

the deed and all parties are thereafter bound by that instrument.

             The trial court subsequently conducted a hearing on the motion at

which only the Russell County Clerk, Sue Brockman, testified. After verifying the

authenticity of two affidavits she had previously filed in the case, Ms. Brockman

reaffirmed that the Russell County Clerk’s office stamps each and every document,

including lists of restrictions, with a stamp identifying the date the document was

recorded and its location in the clerk’s office. She also testified that she had

searched and examined the records of the Russell County Clerk’s office and found


                                          -3-
no restrictions or covenants on file for either the “Edwin Robertson Farm

Division” or “Torch Ridge Farm.” Ms. Brockman also stated that she had

examined the document titled “Restriction of Torch Ridge Farm” which had been

appended to Copley’s complaint and stated that she could verify that the document

had never been filed in the Russell County Clerk’s office. No evidence to the

contrary was offered at the hearing.

             Accordingly, the Russell Circuit Court entered an order dismissing

Copley’s complaint, citing Ms. Brockman’s undisputed testimony and Copley’s

failure to demonstrate that any recorded restrictions applied to the Passmores’

property. Specifically, the circuit court held that the restrictions upon which

Copley predicated his complaint are not of record with the Russell County Clerk

and have never been attached to the Passmores’ real property. Thus, the document

titled “Restriction of Torch Ridge Farm” could not be used to restrict the

Passmores’ use of the subject real property. This appeal followed.

             We commence with the language of CR 12.03:

             After the pleadings are closed but within such time as not
             to delay the trial, any party may move for judgment on
             the pleadings. If, on such motion, matters outside the
             pleading are presented to and not excluded by the court,
             the motion shall be treated as one for summary judgment
             and disposed of as provided for in Rule 56, and all parties
             shall be given reasonable opportunity to present all
             materials made pertinent to such a motion by Rule 56.




                                         -4-
Because the circuit court specifically stated that it was treating the motion as one

for summary judgment, we review its judgment under standards appropriate to CR

56. As outlined in Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996),

appellate courts review grants of summary judgment to determine whether the trial

court correctly found that there were no genuine issues as to any material fact and

that the moving party was entitled to judgment as a matter of law. The appellate

court need not defer to the trial court since factual findings are not in issue.

Goldsmith v. Allied Building Components, Inc., 833 S.W.2d 378, 381 (Ky. 1992).

“The record must be viewed in a light most favorable to the party opposing the

motion for summary judgment and all doubts are to be resolved in his favor.”

Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991).

Summary “judgment is only proper where the movant shows that the adverse party

could not prevail under any circumstances.” Id. (citing Paintsville Hospital Co. v.

Rose, 683 S.W.2d 255 (Ky. 1985)). Under these criteria, summary judgment is

appropriate “[o]nly when it appears impossible for the nonmoving party to produce

evidence at trial warranting a judgment in his favor . . . .” Huddleston v. Hughes,

843 S.W.2d 901, 903 (Ky. App. 1992) (citing Steelvest, supra). With these

principles in mind, we turn to a review of Copley’s argument that summary

judgment was entered prematurely.




                                          -5-
             Although Copley now argues that judgment was inappropriate where

no discovery was submitted concerning the principal issues in dispute, the record is

devoid of any suggestion that Copley was denied the opportunity to present

evidence in support of his claim. As the Supreme Court of Kentucky explained in

Hoke v. Cullinan, 914 S.W.2d 335, 337 (Ky. 1995), “[p]rovided litigants are given

an opportunity to present evidence which reveals the existence of disputed material

facts, and upon the trial court’s determination that there are no such disputed facts,

summary judgment is appropriate.” In order to succeed on his claim, Copley bore

the burden of establishing the existence of recorded restrictions on the use of the

Passmores’ property. “[R]estrictive covenants will be enforced under Kentucky

law only when the restriction is placed in a recorded instrument, actual notice of a

purported restriction notwithstanding.” Oliver v. Schultz, 885 S.W.2d 699, 701

(Ky. 1994). Thus, because no restrictions appear or are referenced in the

Passmores’ deed or chain of title, Copley could succeed in enforcing the

restrictions set out in the Torch Ridge Farm instrument only if it had been

recorded.

             Once the affidavits and testimony of Ms. Brockman established that

the Torch Ridge Farm instrument does not appear of record in the office of the

Russell County Clerk, it was incumbent upon Copley to produce some evidence to

the contrary. Not only did Copley fail to do so, he did not object to the timing of


                                         -6-
the hearing or request additional time to marshal his evidence. Even if the Torch

Ridge Farm restrictions were to be held applicable to the Edwin Robertson Farm

subdivision, Copley’s failure to offer some evidence creating a genuine issue as to

whether those restrictions had in fact been recorded is fatal to his claim. On this

state of the record, we have no difficulty in concluding that entry of summary

judgment was entirely appropriate.

             Accordingly, we affirm the judgment of the Russell Circuit Court

dismissing the complaint.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

Joel R. Smith                              Derrick G. Helm
Jamestown, Kentucky                        Jamestown, Kentucky




                                         -7-